 


109 HR 2097 IH: Child Care Public-Private Partnership Act of 2005
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2097 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a program to provide child care through public-private partnerships. 
 
 
1.Short titleThis Act may be cited as the Child Care Public-Private Partnership Act of 2005. 
2.Establishment of business incentive grant programThe Secretary of Health and Human Services shall establish a program to make grants to— 
(1)businesses and consortia— 
(A)to pay start-up costs incurred to provide child care services; or 
(B)to provide additional child care services needed by the employees of such businesses; and 
(2)nonprofit business organizations to provide technical information and assistance to enable businesses to provide child care services. 
3.Eligibility to receive grantsTo be eligible to receive a grant under section 2, a business, nonprofit business organization, or consortium shall submit to the Secretary an application in accordance with section 4. 
4.ApplicationThe application required by section 3 shall be submitted by a business, nonprofit business organization, or consortium at such time, in such form, and containing such information as the Secretary may require by rule, except that such application shall contain— 
(1)an assurance that the applicant shall expend, for the purpose for which such grant is made, an amount not less than 200 percent of the amount of such grant; 
(2)an assurance that such applicant will expend such grant for the use specified in paragraph (1) or (2) of section 2, as the case may be; 
(3)an assurance that such applicant will employ strategies to ensure that child care services provided by such applicant, or provided with the technical information and assistance made available by such applicant, are provided at affordable rates, and on an equitable basis, to low- and moderate-income employees; 
(4)an assurance that such applicant— 
(A)in the case of a business or consortium, will comply with all State and local licensing requirements applicable to such business or consortium concerning the provision of child care services; or 
(B)in the case of a nonprofit business organization, will employ procedures to ensure that technical information and assistance provided under this Act by such business organization will be provided only to businesses that provide child care services in compliance with all State and local licensing requirements applicable to child care providers in such State; and 
(5)in the case of a business or consortium, an assurance that if the employees of such applicant do not require all the child care services for which such grant and the funds required by paragraph (1) are to be expended by such applicant, the excess of such child care services shall be made available to families in the community in which such applicant is located. 
5.Selection of granteesFor purposes of selecting applicants to receive grants under this Act, the Secretary shall give priority to businesses that have fewer than 100 full-time employees. To the extent practicable, the Secretary shall— 
(1)make grants equitably under this Act to applicants located in all geographical regions of the United States; and 
(2)give priority to applicants for grants under section 2(1). 
6.DefinitionsAs used in this Act: 
(1)BusinessThe term business means a person engaged in commerce whose primary activity is not providing child care services. 
(2)Child care servicesThe term child care services means care for a child that is— 
(A)provided on the site at which a parent of such child is employed or at a site nearby in the community; and 
(B)subsidized at least in part by the business that employs such parent. 
(3)ConsortiumThe term consortium means 2 or more businesses acting jointly. A consortium may also include a nonprofit private organization. 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
7.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $25,000,000 for each of the fiscal years 2006 through 2008. 
 
